       Case 2:19-cr-00034-MCE Document 58 Filed 01/07/21 Page 1 of 5


1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                  No. 2:19-CR-00034-MCE
12                    Plaintiff,
13          v.                                   ORDER
14    GREGORY R. LANDS,
15                    Defendant.
16
           Defendant Gregory R. Lands (“Defendant”) pled guilty to Possession with Intent to
17
     Distribute at Least 50 Grams of Methamphetamine in violation of 21 U.S.C. § 841(a)(1)
18
     and being a Felon in Possession of Firearm in violation of 18 U.S.C. § 922(g)(1). He
19
     was sentenced on August 1, 2019, to a prison term of sixty-five (65) months. Presently
20
     before the Court is Defendant’s Motion to Vacate and/or Reduce Sentence. ECF No.
21
     47. The Government opposes Defendant’s request. ECF No. 53. For the reasons that
22
     follow, his Motion is DENIED.
23
           Defendant contends that “extraordinary and compelling circumstances” exist such
24
     that his sentence should be reduced immediately to time served. More specifically,
25
     according to Defendant, “the COVID-19 pandemic combined with [Defendant’s] serious
26
     underlying health conditions—including hypertension, heart disease, chronic kidney
27
     disease, and sleep apnea—make him especially vulnerable to serious illness or death
28
                                                 1
       Case 2:19-cr-00034-MCE Document 58 Filed 01/07/21 Page 2 of 5


1    should he contract COVID-19.” ECF No. 47 at 1. Even if Defendant’s medical issues

2    are sufficient to justify compassionate release, however, Defendant’s release would be

3    inappropriate.

4           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes

5    a final judgment’ and may not be modified by a district court except in limited

6    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;

7    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.

8    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.

9    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated

10   administrative procedures, to file a motion with the district court for compassionate

11   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)

12   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:

13                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
14                 been imposed except that—
15                 (1) in any case—
16                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
17                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
18                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
19                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
20                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
21                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
22
                   (i) extraordinary and compelling reasons warrant such a
23                 reduction;
24                 ....
25                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
26
     18 U.S.C. § 3582(c)(1)(A)(i).
27
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
28
                                                   2
       Case 2:19-cr-00034-MCE Document 58 Filed 01/07/21 Page 3 of 5


1    petition a district court for compassionate release, removing the BOP’s prior exclusive

2    gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now

3    provides the court with authority to reduce a sentence upon the motion of a defendant if

4    three conditions are met: (1) the inmate has either exhausted his or her administrative

5    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has

6    waited until 30 days after the applicable warden has received such a request; (2) the

7    inmate has established ‘extraordinary and compelling reasons’ for the requested

8    sentence reduction; and (3) the reduction is consistent with the Sentencing

9    Commission’s policy statement.” Id. (footnote omitted).

10          The starting point for the policy statement referenced in the third prong is United

11   States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:

12                 [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
13                 that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
14                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
15
                   (1)(A) Extraordinary and compelling reasons warrant the
16                 reduction; or
17                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
18                 imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;
19
                   (2) The defendant is not a danger to the safety of any other
20                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
21
                   (3) The reduction is consistent with this policy statement.
22
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
23
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
24
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
25
     safety of others or the community, and (3) any requested reduction is consistent with the
26
     policy statement.” Riley, 2020 WL 1819838, at *6.
27
            “The Sentencing Commission’s application notes to this policy statement provide
28
                                                    3
       Case 2:19-cr-00034-MCE Document 58 Filed 01/07/21 Page 4 of 5


1    further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling

2    reasons” exist when:

3                  (A) Medical Condition of the Defendant.
4                         ....
5                         (ii) The defendant is—
6                                (I) suffering from a serious physical or medical
                                 condition,
7
                                 (II) suffering from a serious functional or
8                                cognitive impairment, or
9                                (III) experiencing deteriorating physical or mental
                                 health because of the aging process,
10
                                 that substantially diminishes the ability of the
11                               defendant to provide self-care within the
                                 environment of a correctional facility and from
12                               which he or she is not expected to recover.
13   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

14          Here, Defendant contends he suffers from serious physical or medical conditions

15   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

16   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

17   Apr. 6, 2020). He has not met that burden here.

18          After considering all of the circumstances of this case, including the factors under

19   18 U.S.C. § 3553(a), the Court agrees with the Government that, even assuming

20   Defendant’s medical conditions are sufficient to qualify him for consideration for release,

21   which this Court does not decide, such release would be inappropriate both under §

22   3553(a) and because Defendant remains a danger to the community.

23          As the Government explains:

24                 Lands has a lengthy criminal history . . . which include: vehicle
                   theft, possession of controlled substance, theft, transport/sell
25                 narcotic controlled substance, and driving on a suspended
                   license. PSR ¶¶ 37-45. At the time of the instant offense,
26                 Lands had pending state charges for failure to appear in
                   Orange County and welfare fraud, grand theft, and perjury in
27                 Sacramento County. PSR ¶¶ 50-51. . . . Indeed, not only is
                   defendant a continued danger to the community, but his
28                 general disregard for the law and the community’s well-being
                                                   4
       Case 2:19-cr-00034-MCE Document 58 Filed 01/07/21 Page 5 of 5


1                 is dangerous to the community’s health when controlling the
                  deadly COVID-19 pandemic is contingent upon compliance
2                 with public health guidelines.

3
     ECF No. 53 at 14. Given the foregoing, Defendant has not demonstrated he is no longer
4
     a danger to the community.
5
           Nor do the § 3553(a) factors support release. Defendant has not served even half
6
     of his sentence, a sentence that was sufficient but not greater than necessary at the time
7
     it was imposed and that remains so now. Having found that Defendant is a danger to
8
     the community and having considered all of the factors set forth in § 3553(a), the Court
9
     thus concludes that release would be inappropriate. Defendant’s Motion to Vacate
10
     and/or Reduce Sentence (ECF No. 47) is DENIED.
11
           IT IS SO ORDERED.
12
     Dated: January 7, 2021
13

14

15
                                       _______________________________________
16
                                       MORRISON C. ENGLAND, JR.
17                                     UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                  5
